Exhibit PRESS RELEASE Playlogic Entertainment, Inc. Holds Annual Shareholders Meeting Amsterdam, May 28th,2008 - Today, Playlogic Entertainment, Inc. (Nasdaq OTC: PLGC.OB)an independent worldwide publisher of entertainment software,held its annual Meeting of Shareholders in Amsterdam. 63% of the shareholders were represented. Topics of the meeting included; re-election of the board of directors, a report of past year performance, current developments and general outlook for the year A full-year 2008 financial outlook was given during this meeting. In 2007 Playlogic released 7 games, for 2008 the company expects to release 15 games (29 SKU’s) on several platforms. The financial outlook for 2008 net profit is $3mio to $5mio ($0,07 to $0,12 per share).
